Exhibit 10.36

BINDING MEMORANDUM OF UNDERSTANDING

This BINDING MEMORANDUM OF UNDERSTANDING, dated this 5th day of January, 2007
(“MOU”), states the terms of a binding agreement between John F. (“Jack”)
Gifford (“Gifford”) and Maxim Integrated Products, Inc. (“Maxim”).

1. This MOU is entered into with reference to the following facts:

a. On December 8, 2006, Gifford notified Tunc Doluca, a Maxim group president,
that he was seriously considering retirement based on the advice of his treating
physician and his disability. On December 15, 2006, Gifford notified the Board
of Directors of Maxim that his treating physician had advised him that he is
“disabled” as that term is defined in the Amended and Restated Employment
Agreement (“1994 Employment Agreement”) and Gifford proposed that, on the advice
of his treating physician, he would voluntarily retire from his employment as
Chairman, CEO, President, and member of the Board of Directors of Maxim,
effective December 31, 2006, and that he and the Company enter into a Retirement
Agreement to address the issues related to his disability and the 1994
Employment Agreement.

b. Gifford has notified the Board of Directors of Maxim, pursuant to section 9.1
of the 1994 Employment Agreement between Gifford and Maxim, that he is willing
and able to continue to be employed by Maxim on a part-time basis as a
consultant to Maxim advising on matters of Maxim’s choosing;

c. Maxim has agreed to waive the 120-day termination-notice requirement
contained in section 9 of the 1994 Employment Agreement; and,

d. Maxim and Gifford have agreed to enter into a retirement agreement that will
include each of the terms set forth below. (“Retirement Agreement”) This MOU
fully supersedes and replaces the 1994 Employment Agreement until the Retirement
Agreement is signed, at which time the Retirement Agreement will supercede and
replace this MOU.

2. Termination Notice: Gifford hereby retires from his positions as Chief
Executive Officer, President, and Chairman of the Board of Directors effective
December 31, 2006. Gifford also hereby retires from his position as a member of
the Board of Directors of Maxim. Maxim waives any requirement of 120 days
advance written notice by Gifford in Section 9 of 1994 Employment Agreement.

3. Employment Status: Gifford will be employed by Maxim on a part-time basis
(i.e., up to a maximum of 24 hours a week) as a consultant to Maxim, advising on
matters of the company’s choosing, including, for example, product planning and
direction, and business unit management.

4. Termination of Part-Time Employment: Maxim may terminate Gifford’s part-time
employment with or without “cause.” For purposes of this MOU and the Retirement
Agreement, “cause” shall mean (i) fraud or other illegal act; (ii) dishonesty
against Maxim; or (iii) habitual drunkenness or drug dependency affecting
Gifford’s performance of the duties of his



--------------------------------------------------------------------------------

employment. Gifford may voluntarily terminate his part-time employment for “good
reason” or for no reason. For purposes of this MOU and the Retirement Agreement,
“good reason” shall exist if (1) Maxim materially diminishes Gifford’s
responsibilities related to his part-time employment, (2) Maxim requires that
Gifford relocate his residence as a condition of continuing his part-time
employment with Maxim, (3) Maxim materially breaches any of the provisions of
this MOU, or (4) Gifford is determined by a qualified physician (to be mutually
agreed upon by Gifford and Maxim, which agreement shall not be unreasonably
withheld) to be disabled by accident, or sickness, or otherwise so as to render
him mentally or physically incapable of performing the services required of him
as described in paragraph 3 of this MOU for a period of at least ninety
(90) consecutive days. Gifford will not be entitled to terminate for good reason
based on disability for 90 days from the date of execution of this MOU. If Maxim
terminates Gifford’s part-time employment without “cause” or Gifford terminates
his part-time employment for “good reason,” Gifford shall be entitled to a
one-time lump-sum payment of $300,000.

5. Compensation: $300,000.00 annually, based upon full-time employment and
payable in proportion to hours worked (i.e., 20 hours a week for an entire year
equates to $150,000 in compensation).

6. Vesting: During such period as Gifford remains employed by Maxim, his Maxim
stock options and shares of restricted Maxim stock shall remain outstanding and
shall vest at a rate equal to a percentage of their former vesting rate, which
percentage shall be determined by dividing by 65 the number of days worked by
Gifford in the relevant quarter. With respect to the stock options and
restricted stock that did not vest but would have vested had Gifford remained
employed full-time, they will not be cancelled, but will remain outstanding
(respectively, “remaining non-qualified stock options” and “remaining restricted
stock units”). The vesting schedule for the remaining non-qualified stock
options will be revised so that each will be scheduled to vest in the equivalent
fiscal quarter of the first fiscal year in which Gifford has no non-qualified
stock options scheduled to vest and will vest according to the percentage
calculation set forth above (i.e., if fiscal year 2011 is the first fiscal year
in which Gifford has no options scheduled to vest, non-qualified stock options
remaining after a vesting calculation performed in Q3 ‘07 will be rescheduled to
vest in Q3 ‘11; options remaining after a vesting calculation performed in Q4
‘07 will be rescheduled to vest in Q4 ‘11, and so forth). Similarly, the vesting
schedule for the remaining restricted stock units will be revised so that each
will be scheduled to vest in the equivalent fiscal quarter of the first fiscal
year in which Gifford has no restricted stock units scheduled to vest and will
vest according to the percentage calculation set forth above. Each year, prior
to the anniversary of this MOU, Maxim’s Board of Directors will meet to evaluate
Gifford’s relative contribution to the success of Maxim during the preceding
year and will grant to Gifford such new options as it deems appropriate. Should
Maxim terminate Gifford’s part-time employment without “cause” (as defined
above) or should Gifford resign for “good reason” (as defined above), all of
Gifford’s then-outstanding stock options and restricted stock units shall
immediately and fully vest.

7. Health and Other Insurance Coverage: Gifford and his wife shall be entitled
to Maxim health insurance coverage for the remainder of each of their lives,
consistent with the definition of “coverage” set forth in Section 9.2 of the
1994 Employment Agreement, regardless of the reason for the termination of
Gifford’s part-time employment, or the expiration of the



--------------------------------------------------------------------------------

Retirement Agreement. While Gifford remains employed by Maxim on a part-time
basis, Maxim shall continue to provide coverage to Gifford under Maxim’s
then-existing life and disability insurance policies applicable to Maxim’s
officers, consistent with the coverage currently being provided to Gifford so
long as those terms are consistent with Maxim’s insurance policies. While
Gifford remains employed by Maxim on a part-time basis, Maxim shall continue to
provide coverage to Gifford under Maxim’s then-existing personal liability
insurance policies applicable to Maxim’s chief executive officer, consistent
with the coverage currently being provided to Gifford so long as those terms are
consistent with Maxim’s insurance policies. Following the termination of
Gifford’s employment with Maxim, Maxim shall continue to provide to Gifford
coverage under Maxim’s then-existing life and disability insurance policies
applicable to retired officers of Maxim, consistent with the coverage provided
to other retired Maxim officers, the terms of those insurance policies and
applicable law. Following the termination of Gifford’s employment with Maxim,
Maxim shall continue to provide to Gifford coverage under Maxim’s then-existing
personal liability insurance policies applicable to the chief executive officer
of Maxim, consistent with the coverage provided to Maxim’s chief executive
officer, the terms of those insurance policies and applicable law. With respect
to all of the insurance described in this paragraph 7, Gifford shall be required
to pay the same amount for such insurance coverage as a full-time Maxim officer
would be required to pay for such coverage under the applicable Maxim plan
and/or policy.

8. Bonus: Gifford will no longer be eligible for the Maxim officer or employee
bonus program after December 31, 2007. Gifford will, however, be eligible for
one half of the fiscal year 2007 bonus based on the bonus plan that currently
applies to the CEO and officers of Maxim.

9. Indemnity Agreement: This MOU and the Retirement Agreement shall effect no
change to the existing indemnity agreement between Gifford and Maxim.

10. D&O Insurance Policy: Maxim will provide Gifford with all such “tail
coverage” as is available to the CEO and the Board of Directors.

11. Deferred Compensation: The Board will approve, with Gifford’s consent, the
further acceleration of the distribution of Gifford’s vested account balance
under his Deferred Compensation Agreement at December 31, 2004 on or before
January 31, 2007 (less amounts already distributed on September 21, 2006 and to
be distributed on December 28, 2006). In addition, the Board will approve, with
Gifford’s consent, the acceleration of the distribution of his vested account
balance for amounts deferred in 2005 and 2006 on January 24, 2008 to be paid in
a lump sum; provided, however, that such amount will be distributed earlier in a
lump sum in the event of Gifford’s death or his retirement from part-time
employment with Maxim.

12. Office and Assistant: Maxim will provide Gifford with the same office that
Gifford is utilizing now and Candy Flett (formerly Candy Beers) will continue to
be his administrative assistant throughout the period he remains as a part-time
employee. If Gifford’s part-time employment terminates through his retirement or
termination by Maxim without “cause,” Maxim will continue to provide his
existing office space and Candy Flett as his administrative assistant provided
he remains available to consult to Maxim. Candy Flett will be provided as
Gifford’s



--------------------------------------------------------------------------------

administrative assistant pursuant to this Section 12 to the extent she remains
employed by Maxim, and is willing to do so; provided that if Ms. Flett is not
available for these reasons, Maxim will assign another administrative assistant
acceptable to Gifford to work with Gifford pursuant to this Section 12. If
Gifford’s part-time employment terminates through his retirement or termination
by Maxim without “cause” and Gifford is not providing services to Maxim, Maxim
may, in lieu of providing Gifford with his current office, provide Gifford with
office space comparable to his current office space and located not on a Maxim
campus but within a reasonable distance from Gifford’s residence, along with an
administrative assistant acceptable to Gifford. If Gifford’s employment is
terminated for “cause” (as defined above), Gifford shall not be entitled to the
above-referenced office space and assistant.

13. Competitive Activity. During the period while Gifford is receiving salary
from Maxim as a part-time employee, receiving insurance coverage from Maxim
pursuant to paragraph 7, above, or receiving benefits pursuant to paragraph 12,
above, Gifford will not directly engage in activities for, nor render services
to, any firm or business organization which directly competes with Maxim in any
line of business then engaged in by Maxim.

14. This Memorandum of Understanding is fully binding upon the parties and all
successors and assigns. Gifford and Maxim agree to subsequently enter into a
mutually agreeable Retirement Agreement, which shall include each of the terms
set forth in this MOU. This MOU fully supersedes and replaces the 1994
Employment Agreement until the Retirement Agreement is signed, at which time the
Retirement Agreement will supercede and replace this MOU. Gifford’s and Maxim’s
rights and responsibilities under the 1994 Employment Agreement will, therefore,
be extinguished.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this MOU has been signed by or on behalf of each of the
parties as of the day first above written. The parties hereto agree that this
MOU may be executed in counterparts.

 

Dated: January     , 2007

JOHN F. GIFFORD

/s/ John F. Gifford

MAXIM INTEGRATED PRODUCTS, INC.

Dated: January 5, 2007

/s/ James R. Bergman

By James R. Bergman

Its Director

Dated: January 5, 2007

/s/ Michael J. Byrd

By Michael J. Byrd

Its Director

Dated: January 5, 2007

/s/ B. Kipling Hagopian

B. Kipling Hagopian

Its Director

Dated: January 5, 2007

/s/ A.R. Frank Wazzan

By A.R. Frank Wazzan

Its Director